DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
21.	(Previously Presented) An electronic device, comprising:
a first substrate having an active portion at a first side of the first substrate;
a first conductive via extending through the first substrate from the active portion to a second side of the first substrate opposite the first side; 
an encapsulation layer at least partially surrounding the first substrate;
a conductive track on the second side of the first substrate and on a surface of the encapsulation layer;
a circuit at least partially formed in the active portion of the first substrate; 
a via extending through said circuit from the active portion of the first substrate to the second side of the first substrate; and
a contacting element connecting said via to the electronic package; and
an electronic package stacked on the first substrate, the electronic package including:

a chip on the second substrate; and
a second conductive via extending through the second substrate and electrically coupling the chip to the conductive track.
22.	(Previously Presented) The electronic device of claim 21, wherein said contacting element includes at least one of: a conductive track or a conductive pad.
23.	(Previously Presented) The device of claim 21, wherein the electronic package includes at least one solder bump.
24.	(Previously Presented) The device of claim 21, wherein said circuit is arranged on a support including an array of solder bumps.
25.	(Previously Presented) The device of claim 21, wherein said circuit is a microprocessor, a microcontroller, or an integrated system.
26.	(Previously Presented) The device of claim 21, wherein the electronic package includes at least one memory circuit.
27.	(Previously Presented) The device of claim 21, wherein said contacting element is arranged on the second side of the substrate.
28.	(Previously Presented) The device of claim 21, wherein the second side of the substrate is at least partially uncovered by the encapsulation block.
29.	(Previously Presented) The device of claim 28, wherein said contacting element is arranged on a surface of the encapsulation block and on the second side of the substrate.

31.	(Previously Presented) The device of claim 30, wherein said contacting element is attached or anchored to areas, at a surface of the encapsulation block, where the additive particles, contained in the plastic material forming the encapsulation block, have been previously activated by a laser structuring technology.
32.	(Previously Presented) The device of claim 21, wherein said contacting element is at least partially formed by at least one chemical deposition in a metal bath.
33.	(Previously Presented)  A method, comprising:
forming a first conductive via extending through a first substrate from an active portion at a first side of the first substrate to a second side of the first substrate opposite the first side; 
forming an encapsulation layer at least partially surrounding the first substrate;
forming a conductive track on the second side of the first substrate and on a surface of the encapsulation layer; and
coupling an electronic package on the first substrate, the electronic package including a second substrate, a chip on the second substrate, and a second conductive via extending through the second substrate and electrically coupling the chip to the conductive track.
34.	(Newly Amended)	The method of claim 33[2], wherein the second side of the first substrate is at least partially uncovered by the encapsulation layer.
35.	(Newly Amended) The method of claim 34[3], wherein the forming the contacting element includes forming the contacting element on a surface of the encapsulation layer.


Allowable Subject Matter
Claims 18-35 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

3/10/22
/LAURA M MENZ/Primary Examiner, Art Unit 2813